Citation Nr: 1002755	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbosacral strain.  

2.  Entitlement to an effective date earlier than December 
26, 2007, for the assignment of a 10 percent rating for the 
service-connected lumbosacral strain.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 RO rating decision, 
which assigned a 10 percent evaluation for the service-
connected lumbosacral strain, effective on December 26, 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  During the entire period of the appeal, the service-
connected lumbosacral strain is not shown to have been 
manifested by more than localized tenderness not resulting in 
an abnormal gait or abnormal spinal contour; neither a 
limitation of forward flexion to 60 degrees or less, even 
with consideration of his complaints of pain or of the 
thoracolumbar spine not greater than 120 degrees nor muscle 
spasm with guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is demonstrated.  

3.  The Veteran's request for an increased rating for the 
service-connected lumbosacral strain was received on December 
26, 2007; a factually ascertainable increase in disability is 
not shown within one year of the claim.  

4.  The record includes no unresolved claims for an increased 
evaluation or VA treatment records pertaining to service-
connected lumbosacral strain prior to December 26, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including General Rating 
Formula for Diseases and Injuries of the Spine (as in effect 
since September 26, 2003).  

2.  An effective date earlier than December 26, 2007, or the 
date of the claim for increase for the award of a 10 percent 
evaluation for the service-connected lumbosacral strain, is 
not assignable under the law.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Adequate notice in increased evaluation cases further 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (3) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part Nos. 2008-7150, 2008-7115 (Fed. Cir. 
September 4, 2009).

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

First, with regard to the Veteran's claim for an earlier 
effective date, the issue involves a "downstream" issue.  
In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that in a "downstream" issue, such as here, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

Rather, issuance of a Statement of the Case (SOC) is 
required.  The required SOC in the present case addressing 
the issue of entitlement to an earlier effective date for the 
assignment of a compensable evaluation for the service-
connected lumbosacral strain was furnished to the Veteran in 
November 2008.  

In any event, the RO previously sent the Veteran a letter in 
January 2008 advising him that an effective date is assigned 
based on the date a claim is received or the date on which 
the evidence shows a level of disability supporting a certain 
rating under the rating schedule or other applicable 
standards.  

With regard to his claim for an increased evaluation, the 
RO's January 2008 letter advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  

The RO's January 2008 letter further informed the Veteran 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where a claim is granted.  
See Dingess/Hartman, 19 Vet. App. at 484.  The Board also 
notes that the RO sent the Veteran a letter in June 2008 
satisfying the (amended) notice requirements of Vazquez-
Flores.  

In light of these notice letters, the Board finds that the 
Veteran has received notice of the elements required to 
support his claims, and notice of what evidence, if any, will 
be obtained by the Veteran, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claims 
were fully developed and readjudicated in the November 2008 
Statement of the Case (SOC), which was issued after all 
required notice was provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  

In his March 2009 Substantive Appeal, the Veteran has 
asserted that there are pertinent VA outpatient treatment 
records dated from 1978 to 2007 that are not currently 
associated with the claims file.  

As explained in detail hereinbelow, the Board finds that the 
evidence weighs against the Veteran's assertions.  
Accordingly, remanding the matter in an attempt to obtain the 
VA treatment records would only unnecessarily impose 
additional burdens on VA with no benefit flowing to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For this reason, the Board finds that there are no further VA 
or non-VA medical providers having additional pertinent 
records that should be obtained before the appeal is 
adjudicated by the Board.  See Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010) (clarifying that VA's duty to 
assist applies only to records relevant to a Veteran's 
present claim).  

Second, the Veteran was afforded a VA examination in January 
2008 for the purpose of evaluating the severity of his 
service-connected lumbosacral strain.  The Board finds that 
the VA examination is adequate because, as shown below, it 
was based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, 
and because it describes the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).   

At his September 2009 Board hearing, the Veteran testified 
that the examination was inadequate because the examiner did 
not measure his limitation of motion.  Further discussion, 
however, revealed that the Veteran was referring to a 
December 2007 VA outpatient evaluation rather than the 
January 2008 VA examination.  

The Veteran also indicated at his September 2009 Board 
hearing that his condition had worsened and his symptoms were 
increasing.  Generally, a veteran is entitled to a new VA 
examination when he asserts that his condition has worsened 
since the last examination, and when the available evidence 
is too old for an evaluation of the claimant's current 
condition.  See Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Here, the Board finds no reason to remand for further 
examination.  In particular, a careful review of the 
Veteran's Board hearing testimony shows that he was not 
indicating that the severity of his service-connected 
lumbosacral strain had undergone material worsening since the 
January 2008 VA examination.  

Rather, it appears he was more generally asserting that his 
disorder had increased in disability since his original, 
December 1978 rating decision.  For instance, he explained 
that his symptoms were getting worse due to "getting 
older."  

Furthermore, the Veteran's description of his symptoms during 
the September 2009 Board hearing is consistent with the 
symptoms he reported to the January 2008 VA examiner and, 
accordingly, do not suggest that there has been a material 
increase in the severity of his disability.  For instance, he 
described intermittent flare-ups precipitated by such 
activities as lifting (carrying a couch up stairs) and 
alleviated by lying on a hard floor.  

For these reasons, the Board finds that the current evidence 
is sufficient to evaluate the severity of the service-
connected lumbosacral strain, and there is no reason to 
remand for further VA examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claims.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

A.  Entitlement to an Increased Evaluation

The Veteran is contending that an evaluation higher than 10 
percent is warranted for the service-connected lumbosacral 
strain.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A claimant, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration that different ratings may be warranted for 
different time periods during the period of appellate review 
(beginning within one year of his December 2007 claim).

Disabilities of the spine, including the Veteran's service-
connected lumbosacral strain, are evaluated under the 
provisions of 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, effective September 26, 
2003.  

Under the General Rating Formula (including Diagnostic Codes 
5235 to 5243).  The criteria are to be applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  General Rating Formula, Note 
(1).  

The schedular criteria are as follows.  

A 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

The highest evaluation, 100 percent, is assigned for 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
General Rating Formula, Note (2).  

Further, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  General Rating Formula, Note (5).  

Disabilities of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  General Rating Formula, Note (6).  

Intervertebral disc syndrome (IVDS), under DC 5243, is to be 
evaluated either under the General Rating Formula (above), 
or, alternatively, under the Formula for Rating IVDS Based on 
Incapacitating Episodes.  The method resulting in a higher 
evaluation should be applied.  

The schedular criteria for incapacitating episodes are as 
follows:

A 10 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent rating is assigned intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  

A 40 percent rating is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A 60 percent rating contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Incapacitating 
Episodes Formula, Note (1).  If IVDS is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
Incapacitating Episodes Formula, Note (2).

Finally, disabilities of the musculoskeletal system are 
primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Accordingly, when rating 
musculoskeletal disabilities, such as disabilities of the 
spine, factors in addition to those contained in the 
applicable rating code must also be considered.  The 
additional factors consist of pain on movement, weakened 
movement, excess fatigability, and incoordination, and 
functional impairment due to pain.  In this regard, weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The medical evidence in the present case demonstrating the 
severity of the Veteran's service-connected lumbosacral 
strain during the period under review includes a December 
2007 VA primary care initial visit evaluation.  

The Veteran's complaints included low back pain for which he 
did not take medication.  He reported that when the pain was 
severe he would lie on the floor and not move.  

On examination, there was no deformity or CVA tenderness, and 
the Veteran had full range of motion with normal muscle 
strength and tone.  Neurological examination was normal.  The 
assessment was that of lumbago.  

In connection with his present claim, the Veteran underwent a 
VA examination in January 2008.  The examiner did not have 
the claims file for review, but noted the Veteran's account 
of his in-service injury and treatment.  The examiner also 
noted the Veteran's report that he was currently unemployed 
due to personal issues.  

With regard to his current symptoms, the Veteran denied any 
neurological manifestations, such as urinary and bowel 
problems.  He also denied numbness, paresthesias, and 
weakness of the lower extremities.  

On the other hand, he complained of stiffness, weakness, 
spasms, and pain.  He described the pain as sharp, with onset 
occurring after lifting.  The pain lasted minutes and 
occurred weekly to monthly.  He also complained of radiation 
of a sharp shooting pain to the back of the right leg.  For 
relief, the Veteran reported that he slept on a hard floor.  

The Veteran further complained of flare-ups occurring every 2 
to 3 weeks with pain lasting hours.  He described the 
severity of pain during a flare-up as "mild."  
Precipitating factors were lifting, exercise, such as 
running, and bending.  He would lie on a hard floor and use a 
heating pad for relief.  

The Veteran felt that he had significant functional 
impairment during a flare-up.  He denied having any 
incapacitating episodes, used no assistive devices or aids, 
and had no limitation to walking.  

On examination, the VA examiner found the Veteran's gait 
normal.  There were no abnormal spinal curvatures, such as 
reversed lordosis, scoliosis, or kyphosis, and there was no 
ankylosis.  

The VA examiner further found no spasm, guarding or weakness, 
but there was pain and tenderness.  The tenderness did not 
cause abnormal gait or abnormal spinal contour.  Neurological 
examination of the lower extremities was normal; Lasegue's 
sign was negative.  

On range of motion testing, the VA examiner found flexion to 
90 degrees; extension to 30 degrees; right lateral flexion 
was to 30 degrees; left lateral flexion was to 30; right 
lateral rotation was to 30 degrees; and left lateral rotation 
was to 30 degrees.  There was no additional limitation of 
motion on repetitive use or due to pain.  

The examiner further noted that a January 2008 VA X-ray study 
showed normal lordotic curve; normal vertebral body heights 
and intervertebral disc spaces; and posterior elements 
essentially within normal limits.  

Based on the results of the examination, the VA examiner 
diagnosed back strain, which caused mild to severe effects on 
the Veteran's usual daily activities.  

In support of his claim, the Veteran submitted a statement 
(received by the RO in August 2008) from a coworker, who 
wrote that he had observed the Veteran in pain while they 
worked as roofers and laborers.  It was difficult for the 
Veteran to bend, and he had had to help the Veteran stand.  
He had also observed the Veteran limp after working, and it 
was difficult for him to lift heavy objects.  The Veteran was 
also always taking pain medication for low back pain.  

In an August 2008 statement, the Veteran wrote that he was 
homeless because of his back.  He could not stand or sit for 
long periods or bend or twist.  Other physical activities 
also caused increased pain.  

During his September 2009 hearing, the Veteran indicated that 
as he was getting older, his symptoms had been worsening.  
For instance, he testified that approximately two months 
earlier he had been helping his son carry a couch up some 
stairs.  He was not able to make it all the way before he 
needed to sit down.  Eventually, he had to lie down and take 
medication.  

The Veteran further testified that he had difficulty after 
repetitive motion and had pain depending on what activities 
he was performing.  For instance, walking caused constant 
pain whereas the pain was only intermittent when he was at 
rest.  He was not able to do heavy lifting or sit for 
extended periods without an increase in the severity of his 
pain.  He drove a forklift at work, which required a lot of 
sitting.  The pain had not caused him to leave work during 
the past year.  For relief, he took Motrin 3 to 4 times per 
day.  He rated the pain as 7 to 8 out of 10 in severity, and 
radiated down his buttocks into the back of his legs.  

In comparing the Veteran's symptoms during the period of 
appellate review, as noted, to the rating criteria, the Board 
finds that the service-connected lumbosacral strain does not 
warrant an evaluation in excess of the currently assigned 10 
percent.  

In particular, the VA examiner found flexion to 90 degrees, 
and the combined range of motion was 240 degrees.  Although 
the Veteran complained of spasms, there was no indication of 
muscle spasm on physical examination.  

In any event, there was no indication of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Further, there is no indication of IVDS, and the Veteran did 
not report incapacitating episodes requiring bed rest 
prescribed by a physician.  Accordingly, an increased 
evaluation is not warranted on the basis of incapacitating 
episodes.  

Finally, a separate evaluation is not warranted on the basis 
of neurological manifestations.  To the extent the Veteran 
complained of pain radiating into the bilateral lower 
extremities, separate evaluations are only assignable for 
objective neurological abnormalities.  See 38 C.F.R. § 4.71a.  
The Veteran's complaints of radiculopathy are subjective, and 
neurological examinations in December 2007 and January 2008 
were normal.  

Finally, "staged ratings" are not warranted because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule.  

Although the Veteran reported in December 2007 and January 
2008 that he was unemployed, he reported during his January 
2008 VA examination that this was due to "personal 
reasons."  

Plus, he testified during his September 2009 Board hearing 
that he was working as a forklift operator at that time.  
Plus, he specifically indicated that he had missed no time 
from work due to the service-connected lumbosacral strain 
during the past year.  

Furthermore, there is no indication of frequent periods of 
hospitalization or other evidence that would tend to suggest 
that the application of the regular schedular standards would 
be impractical...  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the Veteran's claim for 
an increased evaluation in excess of 10 percent for the 
service-connected lumbosacral strain must be denied.  


B.  Entitlement to an Earlier Effective Date

In his June 2008 Notice of Disagreement (NOD), the Veteran 
indicated that the effective date for the 10 percent 
evaluation for the service connected lumbosacral strain 
should be assigned at the time he filed for service 
connection in the 1980's.  He sought VA treatment at that 
time, but the technology then was not sufficient to correctly 
evaluate the severity of his disability.  

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §5101(a) 
(West Supp. 2005); 38 C.F.R. §3.151 (2009).  A "claim" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. §3.1(p) (2009).  

Any communication or action indicating intent to apply for 
one or more benefits administered by VA may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  The benefit 
sought must be identified, though it need not be specific.  
See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

According to 38 C.F.R. § 3.157(b), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello, 3 Vet. App. at 199.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b).  

When the evidence is from a private physician, the date of 
receipt of such evidence will be accepted as the date of 
receipt of an informal claim.  Id. at (b)(2).  

An effective date for increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. 
Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 
12-98 (1998).  

In making this determination the Board must consider all of 
the evidence, including evidence received prior to any 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

By way of history in the present case, the Board notes that 
the RO originally granted service connection for a 
lumbosacral strain in a December 26, 1978 rating decision.  
The RO assigned a noncompensable (no percent) rating 
effective June 27, 1978.  The Veteran submitted a timely NOD, 
and the RO issued a Statement of the Case (SOC) in August 
1979.  

Within 60 days of being notified of the SOC, the Veteran did 
not submit a VA Form 9 or any further correspondence that may 
reasonably be construed as a Substantive Appeal.  

Accordingly, the matter became final and the Veteran cannot 
now obtain an effective date earlier than August 17, 1979 
(the date the RO mailed notice of the SOC to the Veteran).  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 20.302, 20.1103; 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where there is of 
record a prior final decision assigning effective date, and 
clear and unmistakable error has not been alleged in the 
final rating decision, such "freestanding claim" for 
earlier effective dates was a legal impossibility, is not a 
proper claim for the earlier effective date sought, and the 
claim must be dismissed).  

The Board has thoroughly reviewed the record, but has found 
no correspondence following August 1979, that would 
constitute a formal claim, an informal claim, or a written 
intent to file a claim for an increased evaluation.  He 
submitted a claim in November 2003 for a pension, but the 
Veteran made no reference to the low back.  

In his March 2009 Substantive Appeal, the Veteran wrote he 
had been treated by VA for his low back disorder from 1978 to 
2007.  As indicated, receipt of VA treatment records will be 
accepted as an informal claim for increased benefits, and the 
date of VA treatment will be accepted as the date of claim.  
38 C.F.R. § 3.157(b);   See Servello, 3 Vet. App. at 199.  

The Board finds, however, that the evidence weighs against 
the Veteran assertions that he sought VA treatment between 
1978 and 2007.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ( BVA has a duty to assess the credibility and 
weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

First, as shown herein above, the claims file currently 
contains a copy of a December 2007 VA treatment record.  
December 2007 VA treatment record contains two indicators 
weighing against the Veteran's assertion that he had history 
of VA treatment prior to December 2007.  

First, the December 2007 treatment record identifies the 
Veteran as presenting for an initial visit.  

Second, the December 2007 treatment record contains a 
notation of "[n]o current outpatient medications found in 
the computer."  These notations are consistent with a 
conclusion that the Veteran had no history of VA treatment 
since 1978.  

Further weighing against his assertion, the Veteran testified 
during his September 2009 hearing that his presentation for 
treatment in December 2007 was precipitated by the onset of 
pain in his feet.  Prior to that, he testified, he would just 
ignore his back problem.  

The January 2008 VA examination also presents evidence 
weighing against the Veteran's assertion.  In particular the 
VA examiner noted that the Veteran had been previously 
evaluated by VA several times with X-rays and prescription of 
medication.  

The Veteran specifically indicated, however, that his last 
evaluation for the service-connected lumbosacral strain was 
in the 1980's.  (By way of reference the Board points out 
that the record contains a September 1978 VA examination 
report.)  Plus, as shown, the December 2007 VA outpatient 
evaluation specifically noted that there were no medications 
listed in the computer for the Veteran.  

Due to these inconsistencies, the Veteran's assertions that 
he had VA treatment between 1978 and 2007 are without 
probative value.  See Caluza, 7 Vet. App. at 511.  

In summary, the claims file contains no correspondence or VA 
treatment records between 1978 and 2007 constituting a formal 
or informal claim for an increased evaluation.  Therefore, an 
earlier effective date is not warranted on that basis.  

Rather, the next correspondence from the Veteran relating to 
the low back is his statement received in December 2007, in 
which he wrote that he wished to reopen his claim and add a 
lower back condition as a service-connected condition.  The 
RO properly construed the Veteran's December 2007 
correspondence as a claim for an increased evaluation.  

The question thus becomes whether it is factually 
ascertainable that an increase in disability occurred within 
one year of his December 2007 claim.  See 38 C.F.R. 
§ 3.400(o)(2).  

As indicated, the RO increased the rating of the Veteran's 
service-connected lumbosacral strain from noncompensable to 
10 percent, effective on December 26, 2007, based on the 
results of the January 2008 VA examination.  

The Board finds that it is not factually ascertainable based 
on the results of the January 2008 VA examination that an 
increase in disability occurred within one year of the 
Veteran's December 2007 claim.  

The VA examination showed that the Veteran had localized 
tenderness in the low back, which warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

The Veteran did not indicate and the VA examination report 
does not show that this symptom was present prior to the 
examination.  In fact, the Veteran underwent an initial VA 
outpatient evaluation one month prior to the VA examination, 
as shown, and the VA evaluation did not reveal low back 
tenderness or otherwise demonstrate symptoms supporting 
assignment of a compensable evaluation.  

For these reasons, the Board finds that it is not factually 
ascertainable that the increase in severity of the Veteran's 
service-connected lumbosacral strain occurred within one year 
prior December 26, 2007.  Rather, the increase in disability 
is not factually ascertainable until January 2008, which was 
after the Veteran filed his claim.  

Therefore, the currently assigned effective date is more 
favorable to the Veteran, and the claim for an effective date 
earlier than December 26, 2007, for the award of a 10 percent 
evaluation for the service-connected lumbosacral strain must 
be denied.  See 38 C.F.R. § 3.400(o)(2) (the effective date 
for increased disability compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later).  


ORDER

An increased evaluation in excess of 10 percent for the 
service-connected lumbosacral strain is denied.  

An effective date earlier than December 26, 2007, for the 
award of a 10 percent evaluation for the service-connected 
lumbosacral strain is not assignable.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


